         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     GAINESVILLE DIVISION

COLON H. RUSSELL,

            Petitioner,

v.                                    Case No. 1:17cv233-MW/EMT

JULIE JONES,

          Respondent.
_________________________/

       ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 24, and has also reviewed de novo Petitioner’s

objections to the report and recommendation, ECF No. 25. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Petitioner’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating, “The

Respondent’s motion to dismiss, ECF No. 20, is GRANTED. The habeas petition,

ECF No. 1, is DISMISSED as untimely. A Certificate of Appealability is

DENIED.” The Clerk shall close the file.

      SO ORDERED on March 14, 2019.

                                      s/Mark E. Walker               ____
                                      Chief United States District Judge
